Citation Nr: 1738040	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-14 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for chronic kidney disease.

2.  Entitlement to service connection for a prostate disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to November 1969 (with verified service in the Republic of Vietnam) and from December 1971 to March 1972.

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from an April 2010 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) denied service connection for chronic kidney disease and for a prostate disability (characterized as prostatitis).  The record is now in the jurisdiction of the Nashville, Tennessee RO.

In September 2016, the Board issued a decision that (in pertinent part) denied service connection for chronic kidney disease and for a prostate disability.  The Veteran appealed those portions of the Board's decision to the Court.

In June 2017, the Court issued an Order that (in pertinent part) vacated the September 2016 Board decision with regard to those issues, and remanded those matters for readjudication consistent with instructions outlined in a June 2017 Joint Motion for Partial Remand (Joint Motion) by the parties.

The following matters are not currently before the Board, for the reasons outlined below:

* Service Connection for a Left Testicle Disability and Service Connection for a Low Back Disability: Following a May 2012 Statement of the Case addressing these issues, the Veteran did not file a timely substantive appeal (and he excluded these issues from the current appeal on his June 2012 VA Form 9).
* Service Connection for Bilateral Lower Extremity Neuropathy: This claim was denied by the Board in a September 2016 decision, and the Court dismissed the appeal of this (abandoned) issue in a June 2017 Order.
* Service Connection for Tinnitus, Service Connection for Left Ear Hearing Loss, and a Compensable Rating for Right Ear Hearing Loss: After a videoconference hearing was held before the undersigned Veterans Law Judge (pertaining only to these three issues) in May 2016, and following remand by the Board in September 2016, these claims were denied by the Board in a July 2017 decision.

[Additionally, the Board notes that in June 2017, the Veteran perfected an appeal with regard to the issues of entitlement to service connection for vascular disease (stroke) and for chloracne.  On his June 2017 VA Form 9, he requested to testify at a videoconference hearing before a Veterans Law Judge.  The record reflects that the Veteran has been placed on a list of persons wanting to appear for a videoconference hearing, and he was most recently notified of this status in an August 2017 letter.  Because these issues cannot be merged with the issues presently before the Board into a single appeal without restarting the hearing scheduling process (and thereby causing further delay in the adjudication of the claims), these issues will not be addressed by the Board at this time.  The Veteran should expect to receive notice from the RO of the date, time, and location of his requested hearing on these issues.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claims on appeal.

As outlined in the June 2017 Joint Motion, a September 2015 VA treatment record noted that the Veteran was transferring his care from the Murfreesboro, Tennessee VA Medical Center (VAMC) to the Birmingham, Alabama VAMC and its associated Huntsville, Alabama VA Community-Based Outpatient Clinic (CBOC).  On remand, all outstanding VA treatment records (as well as any pertinent outstanding private treatment records) must be obtained.

[The Board notes that a September 2016 VA treatment report of record included the results of an August 2016 VA MRI of the Veteran's prostate, with the following impression noted: "Probable prostate adenocarcinoma in the left peripheral zone at the apex/mid gland.  No evidence of local or regional metastatic disease."  It was further noted in the September 2016 VA treatment report that these MRI results were discussed with the Veteran, along with the next step of undergoing an MRI fusion biopsy (presumably to confirm the impression suggested by the MRI alone), but he stated that he wanted to think about this and was concerned about having the prostate biopsy.  It was noted that he would return to the clinic in three months, but no follow-up treatment reports are currently of record.  The Veteran is advised that, if the evidence demonstrates that he has a confirmed diagnosis of prostate cancer, then the presumptive provisions of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6), and 38 C.F.R. § 3.309(e) can be applied to his current claim for service connection for a prostate disability.]

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities at any time, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities (TO SPECIFICALLY INCLUDE from the Birmingham, Alabama VAMC and its associated Huntsville, Alabama VA CBOC).

2. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for chronic kidney disease and for a prostate disability (WITH SPECIFIC CONSIDERATION of any evidence of prostate cancer).  If either claim remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).


